ALLOWANCE
Claims 1-9 are allowed.

Priority
This application has claimed the benefit of Japanese Application Number JP2019-040398 filed on 03/09/2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Nagata and Hauser do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-4, independent claim 5 and its dependent claims 6-8, and independent claim 9, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Nagata (US 2016/0179322 A1) and Hauser et al. (US 2014/0149922 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 5, and 9.
The prior art of record teaches an electronic device comprising: 
a digitizer configured to receive a plurality of flick operations [Nagata: Fig. 2, (14), Paras. 29, 34, touch detector]; 
Nagata: Fig. 2, (11), Paras. 29, 37, control unit] that determines an operation interval for each flick operation based on a number of flick operations that have been performed on the digitizer repeatedly [Nagata: Fig. 4, (S101, S107), Paras. 54-55, 58, 62, determine flick input and/or successive flick inputs to determine the speed/duration of the scroll operation; Hauser: Para. 28, determine successive swipes within a predetermined time period]; 
when the number of flick operations repeatedly performed on the digitizer is greater than a predetermined number, determines a first disabled period [Hauser: Para. 28, successive swipes within a time period greater than a predetermined number of time (i.e. two or more) affect the behavior of the scroll input accordingly (i.e. higher speed/duration scroll)]; and 
and when the number of flick operations repeatedly performed on the digitizer is no greater than the predetermined number, determines a second operation interval that is shorter than the first disabled period [Hauser: Para. 28, successive swipes within a time period less than a predetermined number of time (i.e. one) affect the behavior of the scroll input accordingly (i.e. single speed/duration scroll)];
a storage unit that stores each of the number of flick operations relational to each operational interval determined by the determination unit as an operation history [Nagata: Fig. 1, (12), Para. 55, storage unit contains correspondence table for flick input information]; and
a disabling unit [Nagata: Fig. 2, (11), Paras. 29, 37, control unit] that disables acceptance of a tap operation from a time after a last flick operation of the number of flick operations has ended for the disabled period that is determined by the determination unit Nagata: Fig. 4, (S104), Para. 56, set reception suppression flag (i.e. disables selection input) after flick input; Fig. 7, Paras. 55, 80-83, determines length of reception suppression flag based on the flick input(s) received (single or successive flicks to determine duration of scroll operation)]. 

However, the prior art of record does not teach disables acceptance of a tap operation from a time after a last flick operation of the number of flick operations has ended for the first disabled period or the second disabled period that is determined by the determination unit, wherein in response to receiving, by the digitizer, a first flick operation among the plurality of flick operations at a first time, the storage unit is configured to store the first time, in response to receiving, by the digitizer, a second flick operation among the plurality of flick operations at a second time, the storage unit is configured to store the second time, the determination unit is configured to determine an operation interval between the first flick operation and the second flick operation based on the first time and the second time, 2 of 13Application No. 16/807,986 Amendment "C" dated January 26, 2022 Reply to Non-Final Office Action dated October 26, 2021 the storage unit is configured to store the operation interval, determination unit is configured to determine the first disabled period or the second disabled period based on a number of operation intervals corresponding to a number of flick operations that have been repeatedly performed. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of disables acceptance of a tap operation from a time after a last flick operation of the number of flick operations has ended for the first disabled period or the second disabled period that is determined by the determination unit, wherein in response to receiving, by the digitizer, a first flick operation among the plurality of flick operations at a first time, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179